Gaynor, J.
(dissenting):
The mortgage on the property was assigned to the plaintiff on March 17,1906. It contained the usual clause for insurance for the benefit of the mortgagee. There was no insurance on the property, and on March 19 the plaintiff took out a policy for $1,000 for 3 years, premium $24, in - the name of Schack, who, on inquiry, he was informed was owner, loss payable to the plaintiff as mortgagee. Schack had conveyed the property in the previous July, which the plaintiff did not know;- But that is immaterial, for the mortgagee had an insurable interest, and had the right to protect it as best he could and promptly. On April 6 the defendant Goldberg became the owner of the property. He thereupon went to the plaintiff’s agent to get the plaintiff’s name in order to take out a policy payable to him as mortgagee. The said agent informed him that the plaintiff had himself taken out a policy and did not want another, nevertheless, but after waiting until May, the defendant took out a policy identical with- the one the plaintiff had taken out, namely, for $1,000 for 3 years, premium $24, loss payable to the plaintiff as mortgagee^
On July 1 an installment of principal, and also the half yearly *212interest, came due on the mortgage. The defendant Goldberg tendered the same, -but it was refused by the plaintiff on the ground that the insurance premium paid by him had also to- be paid. The said defendant persisting in his refusal to pay it, the plaintiff elected ■that the whole amount of the mortgage should become due and payable, and began this suit to foreclose.
The express ground on which the defendant refused to pay the said premium, as • he testifies, was that the plaintiff had taken p'ut-, the policy 'for. three years instead of for only one .year, claiming that ■section 219 of the Beal Property Law (Chap. 547, Laws of 1896) only permits' a mortgagee to insure- “from year to year ”, in default of the owner doing so for his benefit; and such are the words of that section. ■ The prior owner who neglected to insure, and thereby gave the plaintiff the right to insure, never made such objection. The defendant also neglected to insure for 24 days after he became owner, namely,..from April 6. to May 1. ' When he did' insure, he took out a policy identical with that which the plaintiff had taken out, viz., for. $1,000 for 3 years,- premium $24; and he did so with knowledge of the plaintiff’s policy.' And yet he asserts that the ground for not accepting, the plaintiff’s policy was that it was- for 3 years instead of for one, and that he so notified the plaintiff. ISTo court can base a judgment.oh such a contradiction.as that.. He elected that the plaintiff should have a policy for 3 years, and by so electing acquiesced in the action of the plaintiff in taking out such a policy. The plaintiff had the right to take out a policy, and the only question is as to his taking it out for 3 years instead of one. If the defendant could insist on the policy being for one year, lie could n.ot elect that the plaintiff should have a 3 year policy, and nevertheless repudiate the 3 year-policy tlie plaintiff had taken out, and substitute -an identical one for it. . When he decided that the mortgagee should have a. 3 year policy, and found that the mortgagee had'taken out such a policy, lie should have paid the premium. Instead, he also insured the mortgagee’s interest for 3 years.
The objection that Schack was in the' policy as owner'was not good. . The defendant could and. should have had tlie policy changed by -showing him to, be the owner.. ■ The- plaintiff did so shortly afterwards. • •
■ The finding that there was a policy transferred to the .plaintiff by *213his assignor, and that he therefore did not need to take one out, is without evidence to support it. There is a loose statement in the plaintiff’s own evidence tending that >vay, owing to his imperfect use of English, but the evidence as a whole shows- that such was not the fact. What is conclusive is that the defendant made no such claim, but on the contrary took out a- policy himself.
The judgment should be reversed.
Judgment of the County Court of Kings county affirmed, with costs.